 Case 3:21-cv-00157-BAS-JLB Document 6 Filed 04/16/21 PageID.30 Page 1 of 2



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9100 Wilshire Blvd., #725 E.
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                SOUTHERN DISTRICT OF CALIFORNIA

10   FRANK GALLO,                                     ) Case No. 21-cv-00157-WQH-AGS
                                                      )
11                                                    )
                           Plaintiff,
                                                      )
12                                                    ) NOTICE OF VOLUNTARY
                     vs.                              ) DISMISSAL
13                                                    )
     NTN BUZZTIME, INC., ALLEN WOLFF,                 )
14   MICHAEL GOTTLIEB, RICHARD                        )
     SIMTOB, and SUSAN MILLER,                        )
15                                                    )
                                                      )
16                           Defendants.              )
                                                      )
17                                                    )
                                                      )
18                                                    )
                                                      )
19

20         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
21 plaintiff Frank Gallo (“Plaintiff”) voluntarily dismisses the claims in the captioned action (the

22 “Action”). Because this notice of dismissal is being filed with the Court before service by defendants

23 of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is effective

24 upon the filing of this notice.

25

26

27

28
                                                -1-
                                   NOTICE OF VOLUNTARY DISMISSAL
 Case 3:21-cv-00157-BAS-JLB Document 6 Filed 04/16/21 PageID.31 Page 2 of 2




     Dated: April 16, 2021                  WEISSLAW LLP
 1
                                            Joel E. Elkins
 2
                                            By: /s/ Joel E. Elkins
 3
                                            Joel E. Elkins
 4                                          9100 Wilshire Blvd., #725 E.
                                            Beverly Hills, CA 90210
 5
                                            Telephone: 310/208-2800
 6                                          Facsimile: 310/209-2348
                                                    -and-
 7                                          Richard A. Acocelli
                                            1500 Broadway, 16th Floor
 8                                          New York, NY 10036
                                            Telephone: 212/682-3025
 9
                                            Facsimile: 212/682-3010
10
                                            Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -2-
                             NOTICE OF VOLUNTARY DISMISSAL
